DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: after “Medium” insert: “Having Controlled Dimensional Variation”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Applicants have many related patents and copending Applications directed to either magnetic recording media or nominal magnetic recording cartridges which fall under the double patenting statute.  Rather than list all of these out and kill many trees, the Examiner will convey the information in a table format.
Key Limitations in Documents (includes where claimed in present Application)
Limitation
Claim number
Limitation
Claim number
1 – back / base / under / magnetic layer
1
14 – magnetic layer thickness
12
2 – total thickness = 3.5 - 5.5 microns
1
15 – magnetic particle materials
13-15
3 – 700 ppm/N <= w <= 8000 ppm/N
1
16 – Coercivity and 2+ servo tracks
1 + 13-15
4 – longitudinal rate of shrinking
Not claimed
17 – non-magnetic layer thickness
19
5 – squareness ratio
1
18 – inverted servo shape
1
6 – Ra back coat
17
19 – Polyurethane or vinyl chloride binder
Not claimed
7 – coefficient of friction limitation
8
20 – Ra of magnetic layer surface
7
8 – elongation load limitation
Not claimed
21 – Hc(50)/Hc(25) ratio
10
9 –  and 
4
22 – SFD X/Y peak ratio
11
10 – Poisson’s ratio
5
23 – average particle diameter, D
13-15
11 - MD
6
24 – PET or PEN substrate
16
12 – vertical orientation (PMA)
Not explicitly claimed
25 – activation volume, Vact
18
13 – back coat layer thickness
19
26 – substrate thickness
19




#
Primary reference (Patent/Application)
If an Application, PGPUB number
Limitations (from table above) missing from its claims

Notes
1
11,017, 809

4, 8, 16 – 26

2
11,056,143

4, 8, 16, 18 – 26
Medium and Cartridge
3
10,984,833

4, 8, 18 – 22, 24 – 26
Cartridge claimed
4
10,978,104

1, 4, 6 - 8, 12, 13, 16 (Hc), 17 – 26

5
10,964,346

1, 4, 6 – 8, 12, 13, 16 (Hc), 18, 19, 21, 22, 24
Medium and Cartridge
6
10,937,457

1, 4, 8, 16 – 26

7
10,923,148

1, 4, 8, 16 – 26

8
10,867,630

4, 8, 19, 25

9
10,839,847

4, 8, 16, 18 – 26

10
10,839,846

1, 16 – 26

11
10,803,904

1, 4, 8, 16 – 26
Cartridge claimed
12
10,796,724

1, 4, 8, 17 – 25
NEW
13
10,720,181

4, 8, 18 – 21, 24, 25
Cartridge claimed
14
10,665,259

1, 4 – 8, 12, 13, 16 (Hc), 17 – 25
NEW
15
16/642,720
2021/0249044
4 – 6, 8, 11 – 16, 18 – 26
NEW
16
17/223,741
2021/0249045
4, 8, 20 – 26
NEW
17
16/502,418
2020/0342907
1, 4, 8, 16 -26
NEW
18
16/502,399
2020/0342901 A1
1, 4, 8, 16 – 26

19
16/684,234
2020/0342902
1, 4, 8, 16 – 26
NEW
20
17/234,187
2021/0241797 A1
4, 8, 17, 20, 21, 24, 25
Cartridge claimed

17/156,136
2021/0151075
1, 4 – 8, 12, 13, 16 (Hc), 17 – 26
NEW
22
17/328,503
2021/0280214 A1
4, 8, 20 – 26

23
17/018,750
2020/0411043 A1
17 – 26

24
17/032,725
2021/0012798 A1
4, 8, 13 – 16, 18 – 26

25
17/156,064
2021/0174830
4, 6 – 8, 12, 16 (Hc), 18, 19, 21, 24
NEW
26
16/453,403
2020/0321032
1, 4, 8, 17 – 25
NEW
27
THIS APP
2021/0020196 A1
4, 8, 19
This app


I.e. there are 26 double patenting rejections being made in this Office Action, 14 over published patents and 12 over co-pending applications. The rejections over documents 15 - 26 are provisional (the co-pending applications in the table above are laid out in effective US filing date order).
Any limitation not claimed in the present Application, e.g. limitations 4, 8 and 19, are moot for the purposes of double patenting rejections in this present Application.  The table is all inclusive of these limitations to ease comparison to other, related cases examined by the same Examiner.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of each of the documents 1 – 14 indicated above in view of Imaoka (U.S. Patent No 8,535,817) and as evidenced by Nakao (U.S. Patent App. No. 2006/0061898 A1) and the prior art already of record. 

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of each of the documents 15 – 26 indicated above in view of Imaoka (U.S. Patent No 8,535,817) and as evidenced by Nakao (U.S. Patent App. No. 2006/0061898 A1) and the prior art already of record. These rejections are provisional double patenting rejections.

Regarding the requirement for a back coating layer and/or non-magnetic underlayer (i.e. those documents above missing limitation 1), Imaoka (U.S. Patent No. 8,535,817) teaches that these layers are conventional in magnetic tapes for improving the electromagnetic and running characteristics of a tape (col. 17, lines 45 – 63 and examples).
Regarding limitations 5 and 12, the Examiner notes that the parent Application (and the other art cited herein and on Applicants’ PTO-1449) provide ample evidence that maximizing the squareness ratio In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding limitation 6, the Examiner notes that the parent Application (and the other art cited herein and on Applicants’ PTO-1449) provide ample evidence that controlling the Ra of the backcoat layer is necessary to optimize the running characteristics of the medium and because the Ra of the backcoat layer directly impacts the Ra of the magnetic layer when the tape is wound in a cartridge.  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the Ra of the backcoat layer through routine experimentation, especially given the teachings discussed in the prior art already of record regarding the importance to control this property to insure adequate running characteristics without causing the magnetic layer roughness to be excessive.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding limitation numbers 7, 11 and 12, the Examiner takes Official Notice that these properties are optimizable parameters for the same reasons as set forth in the parent case (see Office Action mailed April 9, 2020 for support of this position).  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the coefficient of friction as claimed (limitation 7), the Poison’s ratio (limitation 11) or the MD as claimed (limitation 12) through routine experimentation, especially given the teachings discussed in the parent Application regarding the desire to control these properties as recognized in the prior art.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
limitations 14 and 17) and the total overall thickness of the medium, the Examiner notes that these are all results effective variables that can be optimized to meet the claimed ranges as taught by Imaoka (col. 5, lines 1 – 21; col. 17, lines 59 – 67; col. 22, lines 50 – 58; and examples). 
Regarding limitation 15, the Examiner notes that these materials are conventional magnetic powder materials as exemplified by a plethora of the art already cited of record.  The Examiner deems that the various magnetic powder materials are all known functional equivalents in the field of suitable magnetic powders for high density magnetic binder-powder media.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, the various magnetic powders are all recognized as suitable magnetic powders for binder-type media.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding limitation 16, the Examiner notes that many of these limitations are met for the reasons noted above or explicitly claimed in the primary reference.  The requirement for barium ferrite and polyester resin are well within the knowledge of a person of ordinary skill for the reasons cited above (for barium ferrite) and because polyester resins are extremely well established in the magnetic tape arts as conventional base materials (one need only look at the prior art of record, either via the parent Application or the as-filed PTO-1449). The Examiner deems that the polyester base materials are known functional equivalents in the field of suitable base/substrate/support materials for high density magnetic binder-powder media.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, polyester resins such as PET, PEN, etc. are all recognized as suitable base/substrate/support materials for binder-type media.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding the limitation in the coercivity (Hc) in the vertical direction, Imaoka teaches the magnitude of coercivity as known for binder-type media (at least col. 18, lines 62 – 67) and perpendicular/vertical orientation is explicitly desired in most, if not all, of the above primary references by the requirement for a squareness ratio in the vertical direction to be approaching 1.0.  This is expected 
Regarding the limitation in the number and type of servo bands (limitations 16 and 18), the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine the number of servo bands needed, thereby meeting the claimed limitations, by optimizing the results effective variable through routine experimentation.  This is further evidenced by Nakao (Abstract; Figure 2B and at least Paragraph 0008, noting that a plurality of inverted-V servo tracks is extremely well established in the magnetic tape arts as a conventional means for achieving servo tracking of magnetic tapes).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Examiner notes that the use of servo bands is well established in the tape-media art to facilitate guidance of the tape relative to the magnetic head.  The exact number of servo tracks is not deemed to create a patentably distinct invention.
Regarding the surface roughness of the magnetic layer (limitation 20), the reference Imaoka (U.S. Patent No. 8,535,817) discloses similar magnetic tapes and devices meeting the claimed surface roughness limitations as obvious for improved running characteristics (col. 19, lines 44 – 59).
 Regarding limitation numbers 21, 22 and 25, the Examiner takes Official Notice that these properties are optimizable parameters for the same reasons as set forth in the parent case (see Office Action mailed April 9, 2020 for support of this position).  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the relative Hc values as claimed (limitation 21), the X/Y peak in SFD (limitation 22) or the activation volume as claimed (limitation 25) through routine experimentation, especially given the teachings discussed in the parent Application regarding the desire to control these properties as recognized in the prior art.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the size of the magnetic particles (limitation 23), Imaoka teaches encompassing particle sizes as conventional in the binder media arts for forming uniform, high density magnetic recording layers (col. 11, line 36 bridging col. 12, line 33 and examples).
limitation 24), the Examiner notes that these polyester substrates as extremely old in the art as conventional substrate materials as taught by Imaoka (col. 17, lines 34 – 44).
Regarding the substrate thickness (limitation 26), Imaoka teaches encompassing substrate thickness values as conventional in the art for forming thin magnetic tapes having good electromagnetic and running characteristics (col. 	17, lines 60 – 63).
Regarding the distinction between the above documents which claim a device/cartridge including the magnetic tape versus the presently claimed limitations directed solely to the tape, the Examiner notes that other than the use of a TMR head limitation, the device limitations are nominal and would not support a restriction requirement between the magnetic tape of claim 1 and the device of the document claims.  The use of cartridges and MR devices, including TMR, GMR, etc., heads is nominal/old, as taught by Imaoka ‘817 (at least Title; Abstract; Examples; and col. 20, lines 1 – 14 and col. 26, lines 20 - 23).  See also the cited references above which claim both media _and_ cartridges as additional evidence of the nominal nature of the cartridge preamble limitation.
It would, therefore, have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of the above cited documents in view of the secondary references indicated above to produce a magnetic tape/cartridge meeting the claimed limitations and having improved running characteristics and electromagnetic performance.

Claim Objections
Claim 18 is objected to because of the following informalities:  “An” should be lower case “an”.  Appropriate correction/clarification is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  other than the above noted double patenting rejections, the present claims are deemed allowable for substantially the same reasons as set forth in the parent Application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
September 17, 2021